                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                                   Case No. 19-CR-224


BRIAN WHITTON,

                      Defendant.


     UNITED STATES’ MOTION IN LIMINE REGARDING BUSINESS RECORDS


       The United States of America, by and through its attorneys, Matthew D. Krueger, United

States Attorney, and Kelly B. Watzka and Timothy W. Funnell, Assistant United States Attorneys,

hereby moves in limine for an order allowing the introduction of FRE 902(11) certifications and

the underlying business records referenced therein (Exhibits 40 through 82).

       I.       Background

       On January 31, 2020, the United States filed a “Summary of Expert Testimony,” and

associated expert reports and curriculum vitae, which identified ATF Forensic Auditor Kristin

Fanta as a testifying expert witness in this matter. R. 22, Exh. 1. As the Court may recall, Ms.

Fanta conducted a forensic audit of financial records relating to the defendant and his business,

“The Stage Off Main.” The records reviewed by Ms. Fanta are voluminous and include bank and

credit card statements, tax records, vendor and creditor records, credit reports, titles, and other

data. Most of the records reviewed by Ms. Fanta were obtained via grand jury subpoena. The

records, along with accompanying FRE 902(11) certifications, were produced by the United States

in discovery. Ms. Fanta relied upon these records to form the opinions expressed in her expert

                                                1

            Case 2:19-cr-00224-WCG Filed 02/18/20 Page 1 of 8 Document 25
report. The defendant has made clear through communications with undersigned counsel and in

his motion in limine that he intends to challenge Ms. Fanta’s experience, credibility, and

conclusions at trial.

         During the February 6, 2020, final pretrial conference, the Court granted the United States’

motion in limine allowing the United States to introduce testimony regarding Mr. Whitton’s

financial status as evidence of his motive to commit arson and mail fraud. R. 23.

         Prior to filing the joint final pretrial report, the United States proposed a number of

stipulations to the defendant, including a stipulation that the business records analyzed by Ms.

Fanta be collectively admitted as a single exhibit consisting of a disc containing folders for each

FRE 902(11) certification and underlying set of records. The United States explained its view that

these records were admissible pursuant to FRE 902(11) without the need to call a records

custodian. The United States further explained that the stipulation was intended to streamline the

trial by simplifying the manner in which the business records would be introduced and to avoid

needlessly producing thousands of pages of paper exhibits. The defendant declined to enter into

this stipulation without articulating a specific objection to the admissibility of the business records.

         Because the basis for the defendant’s objection was not clear, the United States proposed

a slightly different method of introducing the business records exhibits on February 15, 2020.

Specifically, the United States proposed admitting each 902(11) certification and set of business

records as individual exhibits loaded into separate exhibit folders on a single disc collectively

labelled “Exhibits 40-82.” 1 The United States again explained its view that the records are non-

hearsay, self-authenticating, and admissible under FRE 803(6) and FRE 902(11) without the need



1
 The United States previously indicated to the defendant that it anticipated the business records to consist of
exhibits 40-90. Since that time, the United States has streamlined the number of business records it will present and
will update its exhibit list to reflect that change.

                                                         2

           Case 2:19-cr-00224-WCG Filed 02/18/20 Page 2 of 8 Document 25
to call a records custodian. Later that day, the defendant rejected that proposal, noting that he

would not agree “to any shortcuts.” Again, the defendant did not offer any rules-based explanation

for his objection.

       To assist the Court’s consideration of this motion, the United States will separately provide

the Court and the defendant with a disc including the proposed business records exhibits.

       II.      Relevant case law

       The applicable legal principles are well established and straightforward. The starting point

for assessing the United States’ motion is FRE 803(6), an exception to the hearsay rule that

provides:

       Records of Regularly Conducted Activity. A record or an act, event, condition,
       opinion or diagnosis [is not inadmissible hearsay] if: (A) the record was made at or
       near the time by – or from information transmitted by – someone with knowledge;
       (B) the record was kept in the course of a regularly conducted activity of a business,
       organization, occupation, or calling, whether or not for profit; (C) making the
       record was a regular practice of that activity; (D) all these conditions are shown by
       the testimony or another qualified witness, or by a certification that complies with
       Rule 902(11) . . . ; and (E) the opponent does not show that the source of
       information or the method or circumstances of preparation indicate a lack of
       trustworthiness.

       As noted above, the foundation for admissibility of a business record may be established

by a certification executed pursuant to FRE 902(11) in lieu of live testimony. The Seventh Circuit

has long upheld the introduction of business records through FRE 902(11) certifications. United

States v. Keplinger, 776 F.2d 678, 692 (7th Cir. 1985).

       District courts have broad discretion in determining the applicability of the business

records rule. Coates v. Johnson & Johnson, 756 F.2d 524 (7th Cir.1985). Courts have recognized

that records kept in the ordinary course of business tend to be inherently reliable. See Fleming

Companies, Inc. v. Krist Oil Co., 324 F. Supp. 2d 933, 941–42 (W.D. Wis. 2004) (an inference of

accuracy and reliability can be drawn from the fact that records are regularly maintained and the

                                                 3

            Case 2:19-cr-00224-WCG Filed 02/18/20 Page 3 of 8 Document 25
company maintaining them relies on them in conducting its business); United States v. Marrinson,

1986 WL 2123, at *1 (N.D. Ill. Feb. 3, 1986) (“Both the routine nature of the record-keeping and

the necessity for accuracy to promote the efficient function of a ‘business’ entity help to ensure

the reliability of these documents.”). To the extent that the defendant opposes introduction of these

certifications and business records, it is his burden to establish that they are untrustworthy. Jordan

v. Binns, 712 F.3d 1123, 1136 (7th Cir. 2013).

       The phrase “other qualified witness” in FRE 803(6) is to be given “the broadest possible

interpretation” - the witness need only be someone who “understands the system.” 4 J. Weinstein

& M. Berger, Weinstein's Evidence ¶ 803(6)[02] at 803–178; See also United States v. Wables,

731 F.2d 440, 449 (7th Cir.1984) (witness must only have general knowledge of procedures under

which records created). Rule 803(6) does not require that the qualified witness be the person who

originally prepared the record, see United States v. Moore, 923 F.2d 910, 915 (1st Cir.1991), or

that the witness have personal knowledge of the entries in the records, see United States v.

Lawrence, 934 F.2d 868, 870 (7th Cir.1991).

       Data that is unquestionably a business record does not lose that character by being

transmitted to another entity. See United States v. Jakobetz, 955 F.2d 786, 801 (2d Cir. 1992)

(“Even if the document is originally created by another entity, its creator need not testify when the

document has been incorporated into the business records of the testifying entity.”); Air Land

Forwarders, Inc., v. United States, 172 F.3d 1338, 1342-44 (Fed. Cir. 1999). Even if exhibits have

been compiled solely at the request of the United States for use in an investigation that would have

no impact on their status as business records. See United States v. Fujii, 301 F.3d 535, 539 (7th

Cir.2002) (requested printouts of airline reservation and check-in records did not lose their status

as business records because they were requested by the INS).



                                                  4

         Case 2:19-cr-00224-WCG Filed 02/18/20 Page 4 of 8 Document 25
       Business records that satisfy the requirements of Rules 803(6) and 902(11) are properly

admitted provided they are relevant. Evidence is relevant if it has “any tendency” to make any

fact of consequence more or less probable. FRE 401; see also Old Chief v. United States, 519 U.S.

172, 178-79 (1997) (a fact of consequence need not be the ultimate fact or in dispute). This is a

“low threshold.” United States v. Boros, 668 F.3d 901, 907 (7th Cir. 2012). As the Seventh Circuit

has explained, “[t]he Federal Rules of Evidence do not limit the government to the ‘most’ probative

evidence; all relevant evidence is admissible and the Rules define relevance broadly.” Id. (quoting

United States v. McKibbins, 656 F.3d 707, 711 (7th Cir.2011)). Finally, the fact that the parties

might have differing views of or alternative explanations for exhibits does not impact the relevance

determination under FRE 401. Such challenges go to weight, not admissibility. See Old Chief,

519 U.S. at 179.

       III.    Analysis

.      Each set of proffered business records is accompanied by a certification that complies with

the requirements of FRE 902(11). The certifications explicitly address the criteria for FRE 803(6).

Both the 902(11) certifications and business records have been made available to the defendant in

discovery. Finally, the United States gave the defendant reasonable notice of its intent to introduce

the business records pursuant to FRE 902(11), having raised the issue several weeks prior to trial.

       The defendant has not offered any explanation or authority supporting his opposition to the

introduction of these business records. There has been no challenge to their trustworthiness. To

the extent such a concern exists, the defendant will have an opportunity to argue to the jury about

the appropriate weight to be given these records. See United States v. Brown, 822 F.3d 966, 973

(7th Cir. 2016); Keplinger, 776 F.2d at 694 (objections that an exhibit may contain inaccuracies,

ambiguities or omissions goes to the weight and not the admissibility of the evidence.).



                                                 5

         Case 2:19-cr-00224-WCG Filed 02/18/20 Page 5 of 8 Document 25
       As to the business records’ relevance, the Court has already granted the United States’

motion in limine to allow introduction of evidence relating to the defendant’s financial status. R.

23. Exhibits documenting the assets and liabilities of the defendant and his business at the time of

the fire, all of which provided a foundation for Ms. Fanta’s expert opinions, are relevant. The

business records exhibits, coupled with Ms. Fanta’s expert analysis, strongly suggest that the

defendant was experiencing financial difficulty at the time of the fire. Accordingly, they tend to

make a fact of consequence (i.e. whether the defendant had a motive to commit arson and mail

fraud) more likely and are therefore relevant.

       FRE 703 permits an expert to testify about opinions based upon evidence not presented to

the jury, including evidence that is not otherwise admissible. For this reason, the United States is

not required to introduce the business records in order for Ms. Fanta to offer her opinions.

However, because the defendant has indicated that Ms. Fanta’s credibility will be vigorously

challenged, the United States seeks to introduce some of the records upon which she relied in order

to demonstrate to the jury that she conducted a thorough analysis. Additionally, to combat any

suggestion that Ms. Fanta tailored her opinions to “fit” the arson theory being investigated by law

enforcement agents, the business records demonstrate that Ms. Fanta reviewed voluminous,

independently created records before reaching any conclusions.          In the interest of judicial

economy, the United States does not intend to have Ms. Fanta testify at length about the contents

of the records – but it will ask Ms. Fanta to identify and briefly describe the records she obtained

and reviewed in order to form her opinions.

       Finally, the defendant’s statement that he will not agree “to any shortcuts” falls far short

of establishing a legitimate basis for opposing admission of the business records.




                                                 6

         Case 2:19-cr-00224-WCG Filed 02/18/20 Page 6 of 8 Document 25
       IV.     Conclusion

       The United States has established both the relevance and authenticity of the business

records that it intends to introduce, as well as their admissibility under Rule 803(6) through

certifications that comply with Rule 902(11). The defendant has had ample opportunity to review

the records, which are in discovery, and was notified many weeks ago of the United States’ intent

to introduce them.   Thus far, the defendant has failed to identify any rules-based basis for his

objection to their admission and his “no shortcuts” approach is an insufficient reason to reject the

United States’ attempt to streamline its presentation of evidence and avoid producing

unnecessarily voluminous paper copies.

       Based on this record, the United States respectfully requests that the Court grant the United

States’ motion in limine allowing the admission and introduction of electronic copies of the

902(11) certifications and business records in the manner it has proposed.

       Respectfully submitted at Milwaukee, Wisconsin this 18th day of February, 2020.


                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                       By:
                                                     s/Kelly B. Watzka
                                                     KELLY B. WATZKA
                                                     Deputy Criminal Chief
                                                     Office of the United States Attorney
                                                     Eastern District of Wisconsin
                                                     517 East Wisconsin Avenue, Room 530
                                                     Milwaukee, Wisconsin 53202
                                                     Telephone: (414) 297-1700
                                                     Fax: (414) 297-1738
                                                     Kelly.Watzka@usdoj.gov
                                                     Wis. Bar No. 1023186

                                                     s/Timothy W. Funnell
                                                     TIMOTHY W. FUNNELL


                                                 7

         Case 2:19-cr-00224-WCG Filed 02/18/20 Page 7 of 8 Document 25
                                  Assistant U.S. Attorney
                                  Office of the United States Attorney
                                  Eastern District of Wisconsin
                                  205 Doty Street, Suite 301
                                  Green Bay, Wisconsin 54301
                                  Telephone: 920.884.1066
                                  Fax: 920.884.2997
                                  Tim.Funnell@usdoj.gov
                                  Wis. Bar No. 1022716
                                  Fax: (414) 297-1738




                              8

Case 2:19-cr-00224-WCG Filed 02/18/20 Page 8 of 8 Document 25
